Citation Nr: 1021995	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to an effective date prior to June 30, 2003 
for the grant of service connection for thrombophlebitis of 
the right leg.

3.  Whether there was clear and unmistakable error (CUE) in a 
July 1974 rating decision which allegedly failed to 
adjudicate a claim for service connection for 
thrombophlebitis of the right leg.

4.  Entitlement to an effective date prior to February 21, 
2007 for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to a rating in excess of 70 percent for PTSD.

6.  Entitlement to a rating in excess of 60 percent for 
thrombophlebitis of the right leg.

7.  Entitlement to a rating in excess of 60 percent for 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2007, a 
Travel Board hearing was held before the undersigned. A 
transcript of the hearing is associated with the claims file.  

The Veteran also initiated an appeal of a July 2006 denial of 
special monthly compensation based on the need for aid and 
attendance.  An April 2007 rating decision granted the 
Veteran this benefit.  Hence, that matter is not before the 
Board.

The  issues of service connection for residuals of a fracture 
of the left ankle and back, on a new and material basis and 
on the basis of alleged CUE in an April 1968 rating decision 
as well as the matter of a higher rating for eczematoid 
dermatitis of the feet on the basis of CUE in a June 1970 
rating decision have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A statement accompanying the Veteran's April 2007 VA Form 9, 
Substantive Appeal, raised the issue of entitlement to 
service connection for arthritis of the left hip as secondary 
to service-connected thrombophlebitis of the lower 
extremities.  This issue was noted in the Introduction of the 
Board's February 2008 decision/remand, and was referred to 
the RO for adjudication, but the left hip issue remains 
unadjudicated.  The left hip claim is inextricably 
intertwined with the specially adapted housing claim because 
a February 2009 VA medical opinion determined that the 
Veteran's left hip arthritis precludes unaided locomotion and 
thus may satisfy the criteria for specially adapted housing.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  As such, both 
issues must be adequately addressed prior to final 
adjudication of the Veteran's claim for specially adapted 
housing.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required:  
there must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In an April 2007 statement and during the September 2007 
hearing, the veteran and his representative appeared to 
allege that there was CUE in a July 1974 rating decision 
because it did not adjudicate the issue of thrombophlebitis 
of the right leg even though the veteran had always had 
thrombophlebitis in that leg and his claim had always 
encompassed the right leg.  As the issue of service 
connection for right leg thrombophlebitis was not adjudicated 
by the July 1974 rating decision, it was not before the Board 
at the time of the November 1975 decision, and that decision 
is not a legal bar to this benefit sought.  

An April 2009 rating decision found no CUE in the July 1974 
rating decision with regard to a claim for thrombophlebitis 
of the right leg.  In an August 2009 statement the Veteran's 
attorney indicated she was filing an NOD with the April 2009 
decision.  The August 2009 statement may be reasonably 
construed as timely NOD with the April 2009 rating decisions.  
A SOC has not been issued in this matter.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs the 
Board must remand the case and instruct the RO that the 
issues remain pending in appellate status (see 38 C.F.R. § 
3.160(c)) and require further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that the CUE claim is not before the Board at this time, and 
will only be before the Board if the appellant files a timely 
substantive appeal after an SOC is issued.

As an allegation of CUE is inextricably intertwined with the 
earlier effective date issue on appeal, both issues must be 
adequately addressed prior to final adjudication of the 
Veteran's claim for an earlier effective date for the grant 
of service connection for thrombophlebitis of the right leg.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The remaining issues involve evaluation of thrombophlebitis 
of the legs and PTSD and whether an effective date earlier 
than February 21, 2007, is warranted for a 70 percent rating 
for PTSD.  In an August 2008 letter the Veteran identified 
pertinent private treatment records that have not been 
associated with the claims files and provided authorizations 
for the release of these records.  It does not appear that 
any attempts have been made to secure such records.  Because 
he has identified private treatment records that are 
outstanding, and alleged to be pertinent, VA has a duty to 
assist him in securing such records.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service 
connection for arthritis of the left hip 
and notify the Veteran and his attorney of 
the decision and of his appellate rights.  
If the left hip claim is denied and the 
Veteran files a timely NOD, issue an 
appropriate SOC and notify the Veteran 
that the matter will be before the Board 
only if a timely substantive appeal is 
submitted.

2.  Issue an appropriate SOC in the CUE 
matter.  The appellant must be advised of 
the time limit for filing substantive 
appeals, and that, in order for the Board 
to have jurisdiction in this matter, he 
must submit a timely substantive appeal.  
If he timely perfects an appeal, such 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

3.  Associate with the record the complete 
clinical records of any private treatment 
from the following providers, using the 
authorizations of record, or obtaining 
additional authorizations from the 
Veteran, if necessary (i.e., if his prior 
authorizations expired, or are 
inadequate):

a.  Records dated from 2003 to 2006 
from Dr. Norman Luka and Dr. Mark 
Kumar, Cardiovascular Care Group, 
1801 East Second Street, Scotch 
Plains, NJ  07076; and 

b.  Records dated from 2004 to the 
present from Dr. Gerard Malanga, 
Director of Pain Management, 
Overlook Hospital, Summit, NJ  
07960; and 

c.  Records from 1995 to the present 
from Dr. Rosen, Primary Care Doctor, 
453 Amboy Avenue, Woodbridge, NJ  
07095; and

d.  Records from 1995 to 2006 from 
Dr. Bruce Wallach, Center for Cancer 
& Blood Disorders, 65 James Street, 
Edison, NJ  08818; and

e.  Records from 2005 to 2006 from 
Dr. Gary Breitbart, Garden State 
Surgical Associates, 1511 Park 
Avenue, South Plainfield, NJ  07080;

f.  Records from 2006 to the present 
from Dr. Sunil Thacker, Edison 
Orthopedic Institute, 1656 Oak Tree 
Road, Edison, NJ  08820; and

g.  Records from 2006 from Dr. 
Vailios Velmahos, NJ Infectious 
Diseases Associates, 113 James 
Street, Edison, NJ  08820; and

h.  Inpatient treatment records from 
2004 from Overlook Hospital, 99 
Beauvoir Avenue, Summit, NJ  07907; 
and

i.  Inpatient treatment records from 
2006 from JFK Hospital, 65 James 
Street, Edison, NJ  08818.

4.  If any private records sought are not 
furnished pursuant to the RO's request, 
advise the Veteran (and his attorney) that 
ultimately it is his responsibility to 
ensure that pertinent private records are 
received; advise him of the provisions of 
38 C.F.R. § 3.158(a); and afford him the 
opportunity to submit such records.  Then 
readjudicate the claims on appeal, to 
include consideration of the determination 
on the CUE claim with regard to the 
earlier effective date claim for the grant 
of service connection for right leg 
thrombophlebitis.  If any remains denied, 
issue an appropriate supplemental SOC and 
give the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

